EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 1 and 17 are amended as seen below. The Examiner notes that the amendments are solely for resolving minor grammatical and/or formatting issues, and are not considered to alter the scope of the claims.

-- 1.	A sole structure for an article of footwear, the sole structure comprising:
a first sole plate that includes:
a forefoot region;
a foot-receiving surface;
a lower surface opposite the foot-receiving surface;
a plurality of slots including:
a first slot;
a second slot rearward of the first slot; and
a third slot disposed in the forefoot region rearward of the second slot;

a first rib disposed between the first slot and the second slot; and
a second rib disposed between the second slot and the third slot;
wherein the first rib and the second rib each have a front wall and a rear wall;
wherein each of the plurality of slots is configured to be:
open during dorsiflexion of the sole structure in a first portion of a flexion range; and
closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range; and
wherein the rear wall of the first rib contacts the front wall of the second rib when the second slot closes;
a second sole plate having an upper surface, the upper surface having a forward portion, a rear portion, and a midportion disposed between the forward portion and the rear portion and connecting the forward portion to the rear portion, wherein the forward portion of the upper surface of the second sole plate is secured to the lower surface of the first sole plate forward of the plurality of slots, and the rear portion of the upper surface of the second sole plate is secured to the lower surface of the first sole plate rearward of the plurality of slots;

wherein the first slot and the second slot extend from a medial-most edge of the first sole plate at a medial side of the first sole plate to a lateral-most edge of the first sole plate at a lateral side of the first sole plate;
wherein the first sole plate includes a first set of bridges, a second set of bridges, and a third set of bridges;
wherein each bridge of the first set of bridges:
is spaced transversely apart from each other bridge of the first set of bridges;
spans the first slot; and
connects the first rib with a portion of the first sole plate forward of the first rib;
wherein each bridge of the second set of bridges:
is spaced transversely apart from each other bridge of the second set of bridges;
spans the second slot; and
connects the first rib with a portion of the first sole plate rearward of the first rib;
wherein bridges of the first set of bridges are staggered along the first sole plate in a transverse direction relative to bridges of the second set of bridges;
wherein each bridge of the third set of bridges:

spans the third slot; and
connects the second rib with a portion of the first sole plate rearward of the second rib; and
wherein bridges of the third set of bridges are aligned with bridges of the first set of bridges in a longitudinal direction along the first sole plate.

17.	An article of footwear comprising:
an upper; and
a sole structure including a first sole plate and a second sole plate[[:]];
wherein the first sole plate is secured to the upper and includes:
a forefoot region;
a foot-receiving surface facing the upper;
a lower surface opposite the foot-receiving surface;
a plurality of slots disposed in the forefoot region and extending generally transversely and entirely through the first sole plate from the foot-receiving surface to the lower surface; the plurality of slots including a first slot, a second slot rearward of the first slot, and a third slot rearward of the second slot;
a plurality of ribs; wherein each of the plurality of ribs is disposed between and defined by a respective pair of the plurality of slots; 
wherein the plurality of ribs includes a first rib disposed between the first slot and the second slot, and a second rib disposed between the second slot and the third slot;
wherein the first rib and the second rib each have a front wall and a rear wall;
wherein each of the plurality of slots is configured to be:
open during dorsiflexion of the sole structure in a first portion of a flexion range; and
closed during dorsiflexion of the sole structure in a second portion of the flexion range greater than the first portion of the flexion range; and
wherein the rear wall of the first rib contacts the front wall of the second rib when the second slot closes;
a plurality of bridges including a first set of bridges, a second set of bridges, and a third set of bridges; wherein each of the plurality of bridges is connected to at least one of the plurality of ribs and spans one of the plurality of slots; 
wherein each bridge of the first set of bridges:
is spaced transversely apart from each other bridge of the first set of bridges;
spans the first slot; and
connects the first rib with a portion of the first sole plate forward of the first rib;
wherein each bridge of the second set of bridges:

spans the second slot; and
connects the first rib with a portion of the first sole plate rearward of the first rib;
wherein bridges of the first set of bridges are staggered along the first sole plate in a transverse direction relative to bridges of the second set of bridges;
wherein each bridge of the third set of bridges:
is spaced transversely apart from each other bridge of the third set of bridges;
spans the third slot; and
connects the second rib with a portion of the first sole plate rearward of the second rib;
wherein bridges of the third set of bridges are aligned with bridges of the first set of bridges in a longitudinal direction along the first sole plate;
wherein the second sole plate is[[:]] secured to the lower surface of the first sole plate both forward of the plurality of slots and rearward of the plurality of slots[[;]], and the plurality of ribs rest on an upper surface of the second sole plate; and
wherein the plurality of slots extends from a medial-most edge of the first sole plate at a medial side of the first sole plate to a lateral-most edge of the first sole plate at a lateral side of the first sole plate.  --


REJOINDER
Claims 1-5, 7, 8, and 13-16 are allowable. Claims 17 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the Species of Figs. 4 and 11, as set forth in the Office Action mailed on November 9, 2021, is hereby withdrawn, and claims 17 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-5, 7, 8, 13-17, and 19 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732